DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
Claims 7, 8, 10, 11, 21, 22, 24-29, 32-37, 40 and 41 are pending, claims 1-6, 9, 12-20, 23, 30, 31, 38 and 39 having been cancelled and claims 40 and 41 having been newly added.

Claim Rejections - 35 USC § 112
The rejection of claims 7, 8, 10, 11, 21, 22, 24-29 and 32-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 10, 11, 21, 22, 24-29 and 32-37, 40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7, 24 and 32 had been amended to recite “wherein no vector component of direction of the cleaning fluid is directed toward the vibrating device.”  As discussed in the previous Office Action, support could not be located for said recitation.  While Applicant’s response attempts to rely on Fig. 3, Fig. 3 discloses a vertical cross-sectional view that shows that the vertical vector components are directed toward the wafer; however, as can be clearly seen on Fig. 4, the birds-eye view discloses that the cleaning solution clearly has some horizontal vector components directed toward the vibrating device (annotated Fig. 4, which was also provided in the previous Office Action, is included below):

    PNG
    media_image1.png
    700
    846
    media_image1.png
    Greyscale

While some of the spray lines that Applicant highlighted in their response, such as the vertical vector components of Fig. 3 or one of the horizontal spray lines of Fig. 4 (see Response to Office Action dated Jan. 22, 2022 pages 11-12), may not have a vector component that is directed to the vibrating device, as can be seen in the above annotated Fig. 4, Fig. 4 discloses that the cleaning fluid does have at least one vector component that is directed toward the vibrating device.
Claims 8, 10, 11, 21, 22, 25-29, 33-37, 40 and 41 are rejected for depending on rejected claim 7, 24 or 32.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 22, 24, 32, 37, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0071794 to Wang et al. in view of U.S. Patent App. Pub. No. 2011/0155169 to Holsteyns et al. and U.S. Patent App. Pub. No. 2013/0008462 to Beck et al.
As to claim 7, Wang discloses a cleaning method comprising: rotating a semiconductor wafer by a rotating platen in a first cleaning stage and providing a cleaning fluid to a surface of the semiconductor wafer (see Wang Figs. 1A, 1B; paragraphs [0045]-[0047], [0070]); controlling a vibrating device to provide the cleaning fluid with a first frequency while rotating the semiconductor wafer so that particles on the semiconductor wafer are removed by the cleaning fluid (see Wang paragraph [0081]); rotating the semiconductor wafer in a second cleaning while providing the cleaning fluid to the surface of the semiconductor wafer and controlling the vibrating device to provide the cleaning fluid with a second frequency while rotating the semiconductor wafer so that particles on the semiconductor wafer are removed by the cleaning fluid wherein the second frequency is greater than the first frequency (see Wang Fig. 9B, paragraph [0081]).  Wang further discloses that the vibrating device can have a long strip-shaped housing (see Wang Fig. 1B, ref.#1003, 1004,1008).
While Wang discloses a solution delivery module to deliver the fluid to the wafer surface (see Wang Fig. 1A, ref.#1012), Wang does not explicitly disclose that the solution delivery module has a long strip-shaped housing when viewed in a direction perpendicular to the rotating platen, the housing of the solution delivery module is disposed near the vibrating device to form a fan shaped area, the housing of the solution delivery module has a longitudinal axis and the solution delivery module provides the cleaning fluid in a direction perpendicular to the longitudinal axis toward the fan shaped area.  Holsteyns discloses a similar substrate cleaning method wherein a solution delivery module having a long strip-shaped housing when viewed in a direction perpendicular to the rotating platen (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910; paragraphs [0060]-[0062]); and the housing of the solution delivery module has a longitudinal axis and the solution delivery module provides the cleaning fluid in a direction perpendicular to the longitudinal axis toward the area between the solution delivery module and the vibrating device (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910 where the solution delivery module provides cleaning fluid in a direction perpendicular to the longitudinal axis; paragraphs [0060]-[0062]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang to use the solution delivery module as disclosed by Holsteyns and the results would have been predictable (liquid delivery to transducer on substrate surface; see MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the liquid delivery nozzle of Wang with the nozzle of Holsteyns and the results would have been predictable).  
While the combination of Wang discloses two cleaning steps, the combination of Wang and Holsteyns does not explicitly disclose use of a second cleaning stage and second cleaning platen upon which the semiconductor substrate is disposed during the second cleaning step.  Duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art to use another cleaning stage and rotating platen and the results would have been predictable.
Regarding the recitation “a fan shaped area on the semiconductor wafer is defined by the housing of the solution delivery module, the housing of the vibrating device and periphery of the semiconductor wafer,” it is noted that said recitation of a fan-shaped area does not appear to have any patentable significance as the Specification does not even disclose the significance of having a fan-shape or even mention a fan-shaped area, and the only support that could be located for said fan-shape is from Fig. 4 of Applicant’s Specification.  Applicant’s Specification discloses that the angle formed between the vibrating device and the solution delivery module is less than 90 degrees so as to make it easier for the cleaning fluid to flow under the vibrating device (see Specification paragraph [0037]).  Holsteyns discloses that the housing of the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Holsteyns Figs. 7-9; ref.#710 relative to #720 and #810 relative to #820 and #910 relative to #920).  Beck discloses a similar cleaning method wherein the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Beck Figs. 2 and 5 disclosing the solution delivery nozzle 52 and housing being located less than 90 degrees from the vibrating device 65).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees as disclosed by Holsteyns and Beck in order to dispense fluid fill the gap uniformly underneath the vibrating device (see Holsteyns paragraphs [0060]-[0061]; Beck paragraph [0018]).  Because the combination of Wang, Holsteyns and Beck discloses that the vibrating device and solution delivery nozzle is at an angle less than 90 degrees, it is reasonably expected that a fan-shaped area is formed on the semiconductor wafer defined by the solution delivery module where the housing of the solution delivery module has a first side extending along the longitudinal axis of the solution delivery module (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910 where the solution delivery module has a first side extending along the longitudinal axis of the solution delivery module), the vibrating device where the housing of the vibrating device has a second side extending along a longitudinal axis of the vibrating device (see Wang. Fig. 1B, ref.#1003); and periphery of the semiconductor wafer (see Beck Fig. 2, ref.#52 relative to ref.#65 and Fig. 5 showing how a fan-shaped area forms after the vibrating device).  Furthermore, changes in shape and rearrangement of parts is prima facie obvious (see MPEP 2144.04(IV)(B) and (VI)(C)) and since Wang discloses that the vibrating device can extend from the center of the wafer to the edge (see Wang Fig. 1B, ref.#1003) and Holsteyns discloses that the solution delivery nozzle can extend from the center of the wafer to the edge (see Holsteyns Fig. 7, ref.#710), it would have been obvious to one of ordinary skill in the art at the time of filing to have both the second side of the vibrating device and the first side of the solution delivery nozzle extend from the center of the wafer to the edge to form the fan-shaped area, and the results would have been predictable (see, e.g., Wang Fig. 1B, ref.#1003, Holsteyns Fig. 7 and 8, ref.#710, 810 as well as 720 and 820; and Beck Fig. 3 and 5, ref.#48 and 52 and 66 where the vibrating device and the solution delivery module can have a side extending along a longitudinal axis and the fan shaped area can be defined by the sides and the periphery of the wafer). Furthermore, the combination of Wang, Holsteyns and Beck discloses that the solution delivery module is not connected to and adjacent to the long strip-shaped housing of the vibrating device (see, e.g., Holsteyns Fig. 7 and 8 where the solution delivery nozzle and vibrating device are not connected; see also Wang Fig. 1B where the solution delivery nozzle and vibrating device are not connected and also that the solution delivery nozzle does not have to be adjacent to the vibrating device; see also MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).  As such, the location of the first side of the solution delivery nozzle and the second side of the vibrating device do not have to be parallel to one another, and having the first side not be parallel to the second side is considered as obvious design choice well within one of ordinary skill in the art (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).
Regarding the recitation “wherein no vector component of direction of the cleaning fluid is directed toward the vibrating device,” as discussed in the above 112 rejection, support could not be located for said recitation.  To the extent that Figures 3 and 4 of Applicant’s Drawings can be considered as support, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)) and it would have been obvious to one of ordinary skill in the art at the time of filing to located the solution delivery nozzle such that no vector component of direction of the cleaning fluid is directed toward the vibrating device and the results would have been predictable.
As to claim 22, the combination of Wang, Holsteyns and Beck discloses a length of the long strip-shaped housing of the vibrating device can be substantially equal to a radius of the semiconductor wafer (see Wang Fig. 1B, ref.#1003; see also Holsteyns Fig. 8, ref.#820).
As to claim 24, Wang discloses a cleaning method comprising: rotating a semiconductor wafer by a rotating platen in a first cleaning stage and providing a cleaning fluid to a surface of the semiconductor wafer (see Wang Figs. 1A, 1B; paragraphs [0045]-[0047], [0070]); providing the cleaning fluid with a first frequency while rotating the semiconductor wafer so that particles on the semiconductor wafer are removed by the cleaning fluid (see Wang paragraph [0081]); rotating the semiconductor wafer in a second cleaning while providing the cleaning fluid to the surface of the semiconductor wafer and providing the cleaning fluid with a second frequency while rotating the semiconductor wafer so that particles on the semiconductor wafer are removed by the cleaning fluid wherein the second frequency is greater than the first frequency (see Wang Fig. 9B, paragraph [0081]).  Wang further discloses that the vibrating device can have a long strip-shaped housing (see Wang Fig. 1B, ref.#1003, 1004,1008).
While Wang discloses a solution delivery module to deliver the fluid to the wafer surface (see Wang Fig. 1A, ref.#1012), Wang does not explicitly disclose that the solution delivery module has a long strip-shaped housing when viewed in a direction perpendicular to the rotating platen, the housing of the solution delivery module is disposed near the vibrating device to form a fan shaped area, the housing of the solution delivery module has a longitudinal axis and the solution delivery module provides the cleaning fluid in a direction perpendicular to the longitudinal axis toward the fan shaped area.  Holsteyns discloses a similar substrate cleaning method wherein a solution delivery module having a long strip-shaped housing when viewed in a direction perpendicular to the rotating platen (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910; paragraphs [0060]-[0062]), the housing of the solution delivery module is disposed near the vibrating device having a long strip-shaped housing (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910 relative to ref.#720, 820, 920; paragraphs [0060]-[0062]), the housing of the solution delivery module has a longitudinal axis and the solution delivery module provides the cleaning fluid in a direction perpendicular to the longitudinal axis toward the area between the solution delivery module and vibrating device (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910 where the solution delivery module provides cleaning fluid in a direction perpendicular to the longitudinal axis; paragraphs [0060]-[0062]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang to use the solution delivery module as disclosed by Holsteyns and the results would have been predictable (liquid delivery to transducer on substrate surface; see MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the liquid delivery nozzle of Wang with the nozzle of Holsteyns and the results would have been predictable).
While Wang discloses two cleaning steps, the combination of Wang and Holsteyns does not explicitly disclose use of a second cleaning stage and second cleaning platen upon which the semiconductor substrate is disposed during the second cleaning step.  Duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art to use another cleaning stage and rotating platen and the results would have been predictable.
Regarding the recitation “a fan shaped area on the semiconductor wafer is defined by the housing of the solution delivery module, the housing of the vibrating device and periphery of the semiconductor wafer,” it is noted that said recitation of a fan-shaped area does not appear to have any patentable significance as the Specification does not even disclose the significance of having a fan-shape or even mention a fan-shaped area, and the only support that could be located for said fan-shape is from Fig. 4 of Applicant’s Specification.  Applicant’s Specification discloses that the angle formed between the vibrating device and the solution delivery module is less than 90 degrees so as to make it easier for the cleaning fluid to flow under the vibrating device (see Specification paragraph [0037]).  Holsteyns discloses that the housing of the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Holsteyns Figs. 7-9; ref.#710 relative to #720 and #810 relative to #820 and #910 relative to #920).  Beck discloses a similar cleaning method wherein the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Beck Figs. 2 and 5 disclosing the solution delivery nozzle 52 and housing being located less than 90 degrees from the vibrating device 65).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees as disclosed by Holsteyns and Beck in order to dispense fluid fill the gap uniformly underneath the vibrating device (see Holsteyns paragraphs [0060]-[0061]; Beck paragraph [0018]).  Because the combination of Wang, Holsteyns and Beck discloses that the vibrating device and solution delivery nozzle is at an angle less than 90 degrees, it is reasonably expected that a fan-shaped area is formed on the semiconductor wafer defined by the solution delivery module where the housing of the solution delivery module has a first side extending along the longitudinal axis of the solution delivery module (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910 where the solution delivery module has a first side extending along the longitudinal axis of the solution delivery module), the vibrating device where the housing of the vibrating device has a second side extending along a longitudinal axis of the vibrating device (see Wang. Fig. 1B, ref.#1003); and periphery of the semiconductor wafer (see Beck Fig. 2, ref.#52 relative to ref.#65 and Fig. 5 showing how a fan-shaped area forms after the vibrating device).  Furthermore, changes in shape and rearrangement of parts is prima facie obvious (see MPEP 2144.04(IV)(B) and (VI)(C)) and since Wang discloses that the vibrating device can extend from the center of the wafer to the edge (see Wang Fig. 1B, ref.#1003) and Holsteyns discloses that the solution delivery nozzle can extend from the center of the wafer to the edge (see Holsteyns Fig. 7, ref.#710), it would have been obvious to one of ordinary skill in the art at the time of filing to have both the second side of the vibrating device and the first side of the solution delivery nozzle extend from the center of the wafer to the edge to form the fan-shaped area, and the results would have been predictable (see, e.g., Wang Fig. 1B, ref.#1003, Holsteyns Fig. 7 and 8, ref.#710, 810 as well as 720 and 820; and Beck Fig. 3 and 5, ref.#48 and 52 and 66 where the vibrating device and the solution delivery module can have a side extending along a longitudinal axis and the fan shaped area can be defined by the sides and the periphery of the wafer). Furthermore, the combination of Wang, Holsteyns and Beck discloses that the solution delivery module is not connected to and adjacent to the long strip-shaped housing of the vibrating device (see, e.g., Holsteyns Fig. 7 and 8 where the solution delivery nozzle and vibrating device are not connected; see also Wang Fig. 1B where the solution delivery nozzle and vibrating device are not connected and also that the solution delivery nozzle does not have to be adjacent to the vibrating device; see also MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).  As such, the location of the first side of the solution delivery nozzle and the second side of the vibrating device do not have to be parallel to one another, and having the first side not be parallel to the second side is considered as obvious design choice well within one of ordinary skill in the art (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).
Regarding the recitation “wherein no vector component of direction of the cleaning fluid is directed toward the vibrating device,” as discussed in the above 112 rejection, support could not be located for said recitation.  To the extent that Figure 4 of Applicant’s Drawings can be considered as support, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)) and it would have been obvious to one of ordinary skill in the art at the time of filing to located the solution delivery nozzle such that no vector component of direction of the cleaning fluid is directed toward the vibrating device and the results would have been predictable.
As to claim 32, Wang discloses a cleaning method comprising: rotating a semiconductor wafer by a rotating platen in a first cleaning stage and providing a cleaning fluid to a surface of the semiconductor wafer (see Wang Figs. 1A, 1B; paragraphs [0045]-[0047], [0070]); controlling a vibrating device to provide the cleaning fluid with a first frequency while rotating the semiconductor wafer so that particles on the semiconductor wafer are removed by the cleaning fluid, wherein a distance is formed between the vibrating device and the semiconductor wafer (see Wang Fig. 1A; paragraphs [0046] and [0081]); rotating the semiconductor wafer in a second cleaning while providing the cleaning fluid to the surface of the semiconductor wafer and controlling the vibrating device to provide the cleaning fluid with a second frequency while rotating the semiconductor wafer so that particles on the semiconductor wafer are removed by the cleaning fluid wherein the second frequency is greater than the first frequency (see Wang Fig. 9B, paragraph [0081]).  Wang further discloses that the vibrating device can have a long strip-shaped housing (see Wang Fig. 1B, ref.#1003, 1004,1008).
While Wang discloses a solution delivery module to deliver the fluid to the wafer surface (see Wang Fig. 1A, ref.#1012), Wang does not explicitly disclose that the solution delivery module has a long strip-shaped housing when viewed in a direction perpendicular to the rotating platen, the housing of the solution delivery module is disposed near the vibrating device to form a fan shaped area, the housing of the solution delivery module has a longitudinal axis and the solution delivery module provides the cleaning fluid in a direction perpendicular to the longitudinal axis toward the fan shaped area.  Holsteyns discloses a similar substrate cleaning method wherein a solution delivery module having a long strip-shaped housing when viewed in a direction perpendicular to the rotating platen (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910; paragraphs [0060]-[0062]), the housing of the solution delivery module is disposed near the vibrating device (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910 relative to ref.#720, 820, 920, the housing of the solution delivery module has a longitudinal axis and the solution delivery module provides the cleaning fluid in a direction perpendicular to the longitudinal axis toward the area between the solution delivery module and vibrating device (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910 where the solution delivery module provides cleaning fluid in a direction perpendicular to the longitudinal axis; paragraphs [0060]-[0062]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang to use the solution delivery module as disclosed by Holsteyns and the results would have been predictable (liquid delivery to transducer on substrate surface; see MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the liquid delivery nozzle of Wang with the nozzle of Holsteyns and the results would have been predictable).
While Wang discloses two cleaning steps, the combination of Wang and Holsteyns does not explicitly disclose use of a second cleaning stage and second cleaning platen upon which the semiconductor substrate is disposed during the second cleaning step.  Duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art to use another cleaning stage and rotating platen and the results would have been predictable.
Regarding the recitation “a fan shaped area on the semiconductor wafer is defined by the housing of the solution delivery module, the housing of the vibrating device and periphery of the semiconductor wafer,” it is noted that said recitation of a fan-shaped area does not appear to have any patentable significance as the Specification does not even disclose the significance of having a fan-shape or even mention a fan-shaped area, and the only support that could be located for said fan-shape is from Fig. 4 of Applicant’s Specification.  Applicant’s Specification discloses that the angle formed between the vibrating device and the solution delivery module is less than 90 degrees so as to make it easier for the cleaning fluid to flow under the vibrating device (see Specification paragraph [0037]).  Holsteyns discloses that the housing of the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Holsteyns Figs. 7-9; ref.#710 relative to #720 and #810 relative to #820 and #910 relative to #920).  Beck discloses a similar cleaning method wherein the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Beck Figs. 2 and 5 disclosing the solution delivery nozzle 52 and housing being located less than 90 degrees from the vibrating device 65).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees as disclosed by Holsteyns and Beck in order to dispense fluid fill the gap uniformly underneath the vibrating device (see Holsteyns paragraphs [0060]-[0061]; Beck paragraph [0018]).  Because the combination of Wang, Holsteyns and Beck discloses that the vibrating device and solution delivery nozzle is at an angle less than 90 degrees, it is reasonably expected that a fan-shaped area is formed on the semiconductor wafer defined by the solution delivery module where the housing of the solution delivery module has a first side extending along the longitudinal axis of the solution delivery module (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910 where the solution delivery module has a first side extending along the longitudinal axis of the solution delivery module), the vibrating device where the housing of the vibrating device has a second side extending along a longitudinal axis of the vibrating device (see Wang. Fig. 1B, ref.#1003); and periphery of the semiconductor wafer (see Beck Fig. 2, ref.#52 relative to ref.#65 and Fig. 5 showing how a fan-shaped area forms after the vibrating device).  Furthermore, changes in shape and rearrangement of parts is prima facie obvious (see MPEP 2144.04(IV)(B) and (VI)(C)) and since Wang discloses that the vibrating device can extend from the center of the wafer to the edge (see Wang Fig. 1B, ref.#1003) and Holsteyns discloses that the solution delivery nozzle can extend from the center of the wafer to the edge (see Holsteyns Fig. 7, ref.#710), it would have been obvious to one of ordinary skill in the art at the time of filing to have both the second side of the vibrating device and the first side of the solution delivery nozzle extend from the center of the wafer to the edge to form the fan-shaped area, and the results would have been predictable (see, e.g., Wang Fig. 1B, ref.#1003, Holsteyns Fig. 7 and 8, ref.#710, 810 as well as 720 and 820; and Beck Fig. 3 and 5, ref.#48 and 52 and 66 where the vibrating device and the solution delivery module can have a side extending along a longitudinal axis and the fan shaped area can be defined by the sides and the periphery of the wafer). Furthermore, the combination of Wang, Holsteyns and Beck discloses that the solution delivery module is not connected to and adjacent to the long strip-shaped housing of the vibrating device (see, e.g., Holsteyns Fig. 7 and 8 where the solution delivery nozzle and vibrating device are not connected; see also Wang Fig. 1B where the solution delivery nozzle and vibrating device are not connected and also that the solution delivery nozzle does not have to be adjacent to the vibrating device; see also MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).  As such, the location of the first side of the solution delivery nozzle and the second side of the vibrating device do not have to be parallel to one another, and having the first side not be parallel to the second side is considered as obvious design choice well within one of ordinary skill in the art (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).
Regarding the recitation “wherein no vector component of direction of the cleaning fluid is directed toward the vibrating device,” as discussed in the above 112 rejection, support could not be located for said recitation.  To the extent that Figure 4 of Applicant’s Drawings can be considered as support, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)) and it would have been obvious to one of ordinary skill in the art at the time of filing to located the solution delivery nozzle such that no vector component of direction of the cleaning fluid is directed toward the vibrating device and the results would have been predictable.
As to claim 37, the combination of Wang, Holsteyns and Beck discloses that when viewed in the direction perpendicular to the first rotating platen or the second rotating platen, the semiconductor wafer has a radius which overlaps the solution delivery module (see, e.g. Wang Fig. 1B, ref.#1012; Holsteyns Fig. 7 and 8, ref.#710, 810; Beck Fig. 3 and 5, ref.#48 and 52).  Furthermore, Beck discloses that a direction of a tangent speed corresponding to the radius can be the same as the direction of the cleaning fluid (see Beck Fig. 3 and 5, ref.#48, 56 where the fluid is directed toward the vibrating device and that the direction of the tangent speed corresponding to the radius can be the same as the direction of the cleaning fluid).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the fluid is directed toward the vibrating device and that the direction of the tangent speed corresponding to the radius can be the same as the direction of the cleaning fluid as disclosed by Beck, and the results would have been predictable (filling the space between the wafer and vibrating device with cleaning fluid in a uniform manner – see Beck paragraph [0018]).
As to claim 40, the combination of Wang, Holsteyns and Beck can be considered as disclosing that cleaning fluid is ejected from the bottom surface of the housing of the solution delivery module (see, e.g., Beck Fig. 4 disclosing nozzles on the bottom surface of a housing of the solution delivery module).  Furthermore, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)) and Holsteyns discloses embodiments of a solution delivery module where the nozzles are located on a bottom surface of the housing (see Holsteyns Fig. 10, ref.#1040).  It would have been obvious to one of ordinary skill in the art at the time of filing to locate the nozzles on the bottom surface of the housing of the solution delivery nozzle as is known in the art and the results would have been predictable (delivery of solution to the surface of the substrate).
As to claim 41, while the combination of Wang, Holsteyns and Beck does not explicitly disclose that the space formed between the vibrating device and the semiconductor wafer is equal to or less than 1 cm, the distance between the transducer and the wafer surface is a known, results-effective variable (see Beck paragraph [0026]) and Holsteyns discloses that it is known in the art to have said distance be between 0.5 mm and 10 mm (see Holsteyns paragraph [0063]).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the distance, including between 0.5 mm and 10 mm as disclosed by Beck and Holsteyns in order to optimize the cleaning while minimizing the amount of fluid needed.

Claims 8, 21, 25, 26, 29, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0071794 to Wang et al. in view of U.S. Patent App. Pub. No. 2011/0155169 to Holsteyns et al. and U.S. Patent App. Pub. No. 2013/0008462 to Beck et al. as applied to claims 7, 24 and 32 above, and further in view of U.S. Patent App. Pub. No. 2014/0216508 to Korbler.
Wang, Holsteyns and Beck are relied upon as discussed above with respect to the rejection of claims 7, 24 and 32.
As to claim 8, the combination of Wang, Holsteyns and Beck does not explicitly disclose a middle cleaning stage before disposing the semiconductor wafer at the second cleaning stage and after controlling the vibrating device to provide the cleaning fluid with the first frequency; rotating the semiconductor wafer by a middle rotating platen in the middle cleaning stage and controlling the vibrating device to provide the cleaning fluid with a third frequency while rotating the semiconductor wafer, so that particles are removed by the cleaning fluid, wherein the second frequency is greater than the third frequency and the third frequency is greater than the first frequency.  Korbler discloses that it is known in the art to use multiple frequencies in ultrasonic cleaning (see Korbler paragraphs [0110] and [0124] where first, second and third power levels may be used and that power and frequency may be adjusted as desired).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a three stage cleaning with three different frequencies with each stage being successively higher than the previous as disclosed by Wang and Korbler to achieve bubble creation and control over longer periods of time and adjusted to control bubble size and bubble cavitation (see Wang paragraph [0081] disclosing a second frequency higher than the first and Korbler paragraph [0110] disclosing that a third stepped up level can be used).  Furthermore, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art to use another cleaning stage and rotating platen and the results would have been predictable.
As to claim 21, the combination of Wang, Holsteyns, Beck and Korbler discloses that at least two transducers can be used to generate the specific frequencies and a controller to control the vibrating device to generate a different frequency using a different transducer (see Wang paragraph [0047] and Korbler paragraph [0124] where multiple transducers can be used to generate the different frequencies).
As to claim 25, the combination of Wang, Holsteyns and Beck does not explicitly disclose a middle cleaning stage before disposing the semiconductor wafer at the second cleaning stage and after providing the cleaning fluid with the first frequency; rotating the semiconductor wafer by a middle rotating platen in the middle cleaning stage and providing the cleaning fluid with a third frequency while rotating the semiconductor wafer, so that particles are removed by the cleaning fluid, wherein the second frequency is greater than the third frequency and the third frequency is greater than the first frequency.  Korbler discloses that it is known in the art to use multiple frequencies in ultrasonic cleaning (see Korbler paragraphs [0110] and [0124] where first, second and third power levels may be used and that power and frequency may be adjusted as desired).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a three stage cleaning with three different frequencies with each stage being successively higher than the previous as disclosed by Wang and Korbler to achieve bubble creation and control over longer periods of time and adjusted to control bubble size and bubble cavitation (see Wang paragraph [0081] disclosing a second frequency higher than the first and Korbler paragraph [0110] disclosing that a third stepped up level can be used). Furthermore, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art to use another cleaning stage and rotating platen and the results would have been predictable.
As to claim 26, the combination of Wang, Holsteyns, Beck and Korbler discloses that the vibrating device is in contact with the cleaning fluid to provide the cleaning fluid with the specific frequency (see Wang Fig. 1A).
As to claim 29, the combination of Wang, Holsteyns, Beck and Korbler discloses that at multiple transducers can be used to generate the specific frequencies and a controller to control the vibrating device to generate a different frequency using a different transducer (see Wang paragraph [0047] and Korbler paragraph [0124] where multiple transducers can be used to generate the different frequencies).
As to claim 33, the combination of Wang, Holsteyns and Beck does not explicitly disclose a middle cleaning stage before disposing the semiconductor wafer at the second cleaning stage and after controlling the vibrating device to provide the cleaning fluid with the first frequency; rotating the semiconductor wafer by a middle rotating platen in the middle cleaning stage and controlling the vibrating device to provide the cleaning fluid with a third frequency while rotating the semiconductor wafer, so that particles are removed by the cleaning fluid, wherein the second frequency is greater than the third frequency and the third frequency is greater than the first frequency.  Korbler discloses that it is known in the art to use multiple frequencies in ultrasonic cleaning (see Korbler paragraphs [0110] and [0124] where first, second and third power levels may be used and that power and frequency may be adjusted as desired).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a three stage cleaning with three different frequencies with each stage being successively higher than the previous as disclosed by Wang and Korbler to achieve bubble creation and control over longer periods of time and adjusted to control bubble size and bubble cavitation (see Wang paragraph [0081] disclosing a second frequency higher than the first and Korbler paragraph [0110] disclosing that a third stepped up level can be used). Furthermore, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art to use another cleaning stage and rotating platen and the results would have been predictable.
As to claim 34, the combination of Wang, Holsteyns, Beck and Korbler discloses that the vibrating device is in contact with the cleaning fluid to provide the cleaning fluid with the specific frequency (see Wang Fig. 1A).

Claims 10, 11, 27, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0071794 to Wang et al. in view of U.S. Patent App. Pub. No. 2011/0155169 to Holsteyns et al., U.S. Patent App. Pub. No. 2013/0008462 to Beck et al. and U.S. Patent App. Pub. No. 2014/0216508 to Korbler as applied to claims 8 and 26 above, and further in view of U.S. Patent No. 6,036,785 to Ferrell and U.S. Patent App. Pub. No. 2012/0273363 to Holsteyns et al. (“the ‘363 application”) (as evidenced by U.S. Patent App. Pub. No. 2012/0024313 to Rastegar.
Wang, Holsteyns, Beck and Korbler are relied upon as discussed above with respect to the rejection of claims 8 and 26.
As to claims 10, 27 and 35, while Wang discloses that the frequency can be between 0.1 MHz to 10 MHz (see Wang paragraph [0095]), Wang does not explicitly disclose that the third frequency ranges from 10 MHz to 100 MHz and the second frequency is higher than 100 MHz.  Frequency is a known results effective variable that can be optimized to remove the desired particle size and also to control bubble size and bubble cavitation (see Korbler paragraph [0108] and [0124]; Ferrell col. 3, lines 15-32).  It would have been obvious to one of ordinary skill in the art at the time of the invention to select the first frequency to be between 0.1 MHz to 10 MHz (see Wang paragraph [0095]), the third frequency ranges from 10 MHz to 100 MHz (see Ferrell col. 3, lines 15-32) and the second frequency is higher than 100 MHz (see the ‘363 application paragraph [0009]) and the results would have been predictable since Wang discloses that first frequency range, Ferrell discloses that the third frequency range is useful in removing particles in the range of 0.3 micrometers to 100 micrometers, and the ‘363 application discloses that the second frequency range provides improved cleaning (see the ‘363 application paragraph [0015]; see also Rastegar paragraph [0043] disclosing that gigahertz frequencies remove particles in the nanometer ranges).  Regarding claim 35, as discussed earlier, Rastegar paragraph [0043] discloses that gigahertz frequencies remove particles in the nanometer and that the frequency can be up to 10 GHz, which falls within the claimed range.  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the second frequency up to 10 GHz in order to optimize the removal of particles in the nanometer ranges.
As to claims 11 and 28, the combination of Wang, Holsteyns, Beck, Korbler, Ferrell and the ‘363 application as evidenced by Rastegar discloses that at multiple transducers can be used to generate the specific frequencies and a controller to control the vibrating device to generate a different frequency using a different transducer (see Wang paragraph [0047] and Korbler paragraph [0124] where multiple transducers can be used to generate the different frequencies).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0071794 to Wang et al. in view of U.S. Patent App. Pub. No. 2011/0155169 to Holsteyns et al., U.S. Patent App. Pub. No. 2013/0008462 to Beck et al. and U.S. Patent App. Pub. No. 2014/0216508 to Korbler as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2012/0273363 to Holsteyns et al. (“the ‘363 application”).
Wang, Holsteyns, Beck and Korbler are relied upon as discussed above with respect to the rejection of claim 8.
As to claim 36, the combination of Wang, Holsteyns, Beck and Korbler discloses a three stage cleaning with three different frequencies (see rejection of claim 8 above).  While the combination of Wang, Holsteyns and Korbler does not explicitly disclose that the rotating platen is in a chamber, use of chambers to contain a rotating platen is known in the art and does not provide patentable significance (see, e.g., the ‘363 application Fig. 9 and paragraphs [0057]-[0059]).  Regarding the recitations of a first rotating platen in a first chamber during the first cleaning stage and a second rotating platen in a second chamber during the second cleaning stage wherein the first chamber is different from the second chamber, as discussed above in the rejection of claim 8, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art to use another cleaning stage, rotating platen and chamber and the results would have been predictable.

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments to the 112(a) rejections, as discussed in the above 112 rejection section, while Fig. 3 discloses that the vertical vector components of cleaning fluid is not directed toward the vibrating device, Fig. 4 explicitly discloses that there are horizontal vector components of cleaning fluid that are directed toward the vibrating device.  Therefore, support could not be found for the recitation “wherein no vector component of direction of the cleaning fluid is directed toward the vibrating device” since the Specification explicitly discloses some vector component of direction of the cleaning fluid is directed toward the vibrating device.
Regarding the recitation “a fan shaped area on the semiconductor wafer is defined by the housing of the solution delivery module, the housing of the vibrating device and periphery of the semiconductor wafer,” it is noted that said recitation of a fan-shaped area does not appear to have any patentable significance as the Specification does not even disclose the significance of having a fan-shape or even mention a fan-shaped area, and the only support that could be located for said fan-shape is from Fig. 4 of Applicant’s Specification.  Applicant’s Specification discloses that the angle formed between the vibrating device and the solution delivery module is less than 90 degrees so as to make it easier for the cleaning fluid to flow under the vibrating device (see Specification paragraph [0037]).  Holsteyns discloses that the housing of the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Holsteyns Figs. 7-9; ref.#710 relative to #720 and #810 relative to #820 and #910 relative to #920).  Beck discloses a similar cleaning method wherein the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Beck Figs. 2 and 5 disclosing the solution delivery nozzle 52 and housing being located less than 90 degrees from the vibrating device 65).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees as disclosed by Holsteyns and Beck in order to dispense fluid fill the gap uniformly underneath the vibrating device (see Holsteyns paragraphs [0060]-[0061]; Beck paragraph [0018]).  Because the combination of Wang, Holsteyns and Beck discloses that the vibrating device and solution delivery nozzle is at an angle less than 90 degrees, it is reasonably expected that a fan-shaped area is formed on the semiconductor wafer defined by the solution delivery module where the housing of the solution delivery module has a first side extending along the longitudinal axis of the solution delivery module (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910 where the solution delivery module has a first side extending along the longitudinal axis of the solution delivery module), the vibrating device where the housing of the vibrating device has a second side extending along a longitudinal axis of the vibrating device (see Wang. Fig. 1B, ref.#1003); and periphery of the semiconductor wafer (see Beck Fig. 2, ref.#52 relative to ref.#65 and Fig. 5 showing how a fan-shaped area forms after the vibrating device).  Furthermore, changes in shape and rearrangement of parts is prima facie obvious (see MPEP 2144.04(IV)(B) and (VI)(C)) and since Wang discloses that the vibrating device can extend from the center of the wafer to the edge (see Wang Fig. 1B, ref.#1003) and Holsteyns discloses that the solution delivery nozzle can extend from the center of the wafer to the edge (see Holsteyns Fig. 7, ref.#710), it would have been obvious to one of ordinary skill in the art at the time of filing to have both the second side of the vibrating device and the first side of the solution delivery nozzle extend from the center of the wafer to the edge to form the fan-shaped area, and the results would have been predictable (see, e.g., Wang Fig. 1B, ref.#1003, Holsteyns Fig. 7 and 8, ref.#710, 810 as well as 720 and 820; and Beck Fig. 3 and 5, ref.#48 and 52 and 66 where the vibrating device and the solution delivery module can have a side extending along a longitudinal axis and the fan shaped area can be defined by the sides and the periphery of the wafer). Furthermore, the combination of Wang, Holsteyns and Beck discloses that the solution delivery module is not connected to and adjacent to the long strip-shaped housing of the vibrating device (see, e.g., Holsteyns Fig. 7 and 8 where the solution delivery nozzle and vibrating device are not connected; see also Wang Fig. 1B where the solution delivery nozzle and vibrating device are not connected and also that the solution delivery nozzle does not have to be adjacent to the vibrating device; see also MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).  As such, the location of the first side of the solution delivery nozzle and the second side of the vibrating device do not have to be parallel to one another, and having the first side not be parallel to the second side is considered as obvious design choice well within one of ordinary skill in the art (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).
Furthermore, Applicant’s arguments that the cited prior art would not produce a fluid flowing smoothly and causing turbulence (see Response page 19), Beck explicitly discloses that “it is desirable to have an approximately uniform volume of fluid 56 everywhere in the gap” (see Beck paragraph [0027]) and that the gap is “completely filled with fluid and a meniscus of fluid builds up” (see Beck paragraph [0029]).  Applicant’s arguments that the fluid will not flow smoothly is considered mere attorney arguments that are attempting to contradict the explicit disclosure of the cited prior art.
Regarding Applicant’s arguments regarding the smooth fluid result, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)). It is not clear where Applicant’s arguments regarding smooth flow can be found as it relates to the fan shape area since the Specification neither discusses a fan-shape area (or its significance) nor a smooth flow (or its significance).  Applicant’s Figs. 5 and 6 (see Response page 21) appears to be directed to changing of frequencies and not to a “smooth flow” as argued by Applicant.  Since the cited prior art discloses the same steps, it is inherent or reasonably expected to produce the same results (including a smooth flow).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714